United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.S., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION -- FEDERAL AIR
MARSHALL SERVICE, NEW YORK FIELD
OFFICE, East Elmhurst, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-464
Issued: June 25, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 28, 2012 appellant,through his attorney, filed a timely appeal from a
November 28, 2012 decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a
recurrence of total disability from March 23 through June 2, 2012 causally related to the
December 21, 2011 accepted employment injury.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 21, 2011 appellant, then a 41-year-old federal air marshal, filed a traumatic
injury claim alleging that, on that date, while conducting room clearing training, he twisted his
right knee. On February 21, 2012 OWCP accepted his claim for unspecified internal
derangement of right knee. On February 21, 2012 it made appellant a limited-duty part-time job
offer, which he accepted on the same date. Appellant continued to receive disability
compensation for the hours that he did not work.
On April 9, 2012 appellant filed a notice alleging a recurrence of the December 21, 2011
accepted injury commencing on March 23, 2012. He noted that it was the same injury but that it
was just getting worse and that his right knee was unstable and “gave out” causing falls.
Appellant claimed compensation for total disability beginning March 25, 2012.
In an attending physician’s report dated March 19, 2012, Dr. Nitin Banwar, appellant’s
treating Board-certified orthopedic surgeon, noted that while in training appellant was ascending
stairs and he slipped on a wet landing and twisted his right knee. He diagnosed right knee
medial meniscus tear with arthritic changes. Dr. Banwar opined that appellant was partially
disabled from December 28, 2011 until the present time. In a note dated March 23, 2012, he
assessed appellant with dislocation of right knee, tear of medial cartilage or meniscus and
osteoarthritis localized primarily lower leg. Dr. Banwar noted that they had not yet received
authorization for his arthroscopic medial meniscectomy and chondroplasty. He indicated that, at
this point, with appellant’s instability, he is not considered safe for any sort of work and will be
taken out of work for two months beginning today. In April 2 and May 18, 2012 work capacity
evaluations, Dr. Banwar noted that appellant was taken out of work due to his instability and that
he is not considered safe for any sort of work. In a May 18, 2012 report, he indicated that
appellant was scheduled for right knee arthroscopy on June 15, 2012 and that he was disabled
from May 3, 2012 through present. Dr. Banwar noted that appellant’s disability was caused by
the employment incident.
On April 20, 2012 OWCP authorized appellant’s arthroscopic surgery.
By decision dated June 11, 2012, OWCP denied appellant’s claim for compensation for
the period March 25 through June 2, 2012.
On June 15, 2012 appellant, through counsel, requested a telephonic hearing before an
OWCP hearing representative. On this date he also underwent a diagnostic arthroscopy,
arthroscopic partial medial meniscectomy with chondroplasty of the patellofemoral joint and the
medial femoral condyle.
In a note countersigned by Dr. Banwar and dated August 14, 2012, a nurse practitioner
asked that appellant be excused from work from March 23 to July 30, 2012 due to illness/injury.
The note indicated that, due to increased instability in his right knee, appellant had been taken
out of work fully for the listed dates.
At the hearing held on October 1, 2012, appellant testified that, in February or
March 2012, he was having problems with his knee because the surgery had not been authorized

2

yet and the condition was worsening, so his physician took him out of work on March 23, 2012.
He noted that he had surgery on June 15, 2012 and that between March 23 and June 15, 2012 he
stayed home with his knee “up.”Appellant testified that when he returned to work after the initial
injury in December 2011, he only performed light duty and that he was not able to tolerate that
job.
By decision dated November 28, 2012, the hearing representative affirmed the June 11,
2012 decision.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which had resulted from a
previous injury or illness without an intervening injury or new exposure to the work environment
that caused the illness.2 This term also means an inability to work that takes place when a lightduty assignment made specifically to accommodate an employee’s physical limitations due to his
or her work-related injury or illness is withdrawn (except when such withdrawal occurs for
reason of misconduct, nonperformance of job duties or a reduction-in-force) or when the
physical requirements of such an assignment are altered so that they exceed his or her established
physical limitations.3 A person who claims a recurrence of disability has the burden to establish
by the weight of the substantial, reliable and probative evidence that the disability for which he
claims compensation is causally related to the accepted employment injury.4
When an employee who is disabled from the job he or she held when injured on account
of employment-related residuals returns to a limited-duty position or the medical evidence of
record establishes that he or she can perform the limited-duty position, the employee has the
burden to establish by the weight of the reliable, probative and substantial evidence a recurrence
of total disability and to show that he or she cannot perform such limited-duty work. As part of
this burden, the employee must show a change in the nature and extent of the injury-related
condition or a change in the nature and extent of the limited-duty job requirements.5
ANALYSIS
OWCP accepted appellant’s claim for unspecified internal derangement of the right knee
and paid compensation and medical benefits. Appellant returned to part-time limited-duty work
on February 21, 2012. However, he alleged that, as of March 23, 2012, he was unable to do any
work and, accordingly, he filed a claim for total disability compensation beginning that date.
Appellant underwent approved arthroscopic surgery on June 15, 2002 and total disability
compensation benefits were reinstated. Accordingly, the issue is whether he is entitled to

2

20 C.F.R. § 10.5(x).

3

Id.

4

Kenneth R. Love, 50 ECAB 193, 199 (1998).

5

See also C.M., Docket No. 12-1730 (issued April 3, 2013); Terry R. Hedman, 38 ECAB 222, 227 (1986).

3

compensation for total disability for the period March 25 through June 2, 2012, the period for
which OWCP denied total disability compensation.
In support of his claim for compensation for that period appellant submitted reports by
his treating Board-certified orthopedic surgeon, Dr. Banwar,who noted that appellant had
dislocation knee, tear of medial cartilage of meniscus and osteoarthritis in lower leg. Dr. Banwar
indicated that, at that point, with the instability in appellant’s knee, he was not considered safe
for any sort of work and he took appellant “out of work” effective that date. In an August 14,
2012 note countersigned by Dr. Banwar, the nurse practitioner indicated that appellant was to be
excused from work from March 23 to July 30, 2012 due to increased instability in his right knee.
However, appellant was working limited-duty part-time work prior to March 23, 2012.
Dr. Banwar did not provide a satisfactory rationalized opinion explaining why appellant was no
longer able to continue in his limited-dutyjob. Furthermore, it appears that his opinion on
disability is mostly based on appellant’s own subjective complaints and a fear-of-future injury.
It is well established that the possibility of future injury constitutes no basis for the payment of
compensation.6
The Board finds that appellant failed to establish a recurrence of disability from March 25
through June 2, 2012. The medical evidence fails to establish a change in the nature and extent
of the injury-related condition resulting in his inability to perform the duties of his modified
employment.7 Furthermore, there is no evidence that the employing establishment withdrew the
offer of employment or changed the duties of the modified position. As appellant has not
submitted any probative medical evidence showing that he sustained a recurrence of disability
due to his accepted employment injury, the Board finds that he has not met his burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of the merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to meet his burden of proof to establish that he
sustained a recurrence of total disability from March 23 through June 2, 2012 causally related to
the December 21, 2011 accepted employment injury.

6

T.F., Docket No. 11-763 (issued November 7, 2011); see also Gaeten F. Valenza, 39 ECAB 1349, 1356 (1988).

7

See Terry R. Hedman, supra note 5.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 28, 2012 is affirmed.
Issued: June 25, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

